 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVIS JUSTIN CUELLAR,                                 Case No. 1:20-cv-00388-JDP (PC)
12                       Plaintiff,                          ORDER GRANTING APPLICATION
                                                             TO PROCEED IN FORMA PAUPERIS
13           v.
                                                             ECF No. 2
14    MADERA COUNTY DEPT. OF
      CORRECTIONS, et al.,                                   ORDER DIRECTING PAYMENT
15                                                           OF INMATE FILING FEE BY THE
                         Defendants.                         MADERA COUNTY DEPARTMENT
16                                                           OF CORRECTIONS

17

18

19          Plaintiff is a county prisoner proceeding without counsel pursuant in this civil rights
20   action brought under to 42 U.S.C. § 1983. Plaintiff has requested leave to proceed in forma
21   pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing required by § 1915(a)
22   and, accordingly, the request to proceed in forma pauperis will be granted.
23          Plaintiff is still obligated to pay the statutory filing fee of $350.00 for this action. 28

24   U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

25   percent of the preceding month’s income credited to plaintiff’s trust account. The Madera County

26   Department of Corrections is required to send to the Clerk of the Court payments from plaintiff’s

27   account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid

28   in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1            In accordance with the above, it is hereby ordered that:

 2            1. Plaintiff's application to proceed in forma pauperis is granted;

 3            2. The Director of the Madera County Department of Corrections or his designee shall

 4   collect payments from plaintiff’s prison trust account in an amount equal to twenty per cent

 5   (20%) of the preceding month’s income credited to the prisoner’s trust account and shall forward

 6   those payments to the Clerk of the Court each time the amount in the account exceeds $10.00, in

 7   accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded

 8   to the Clerk of the Court. The payments shall be clearly identified by the name and number

 9   assigned to this action.

10            3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s
     in forma pauperis application on the Madera County Department of Corrections, via United
11
     States Postal Service.
12
              4. The Clerk of the Court is directed to serve a copy of this order on the Financial
13
     Department, U.S. District Court, Eastern District of California, Sacramento Division.
14
              5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
15
     certified copy of his prison trust account statement for the six-month period immediately
16
     preceding the filing of the complaint, if plaintiff has not already done so.
17

18   IT IS SO ORDERED.
19

20   Dated:      March 18, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
21

22
     No. 205.
23

24

25

26
27

28
                                                          2
